Title: To Thomas Jefferson from William C. C. Claiborne, 27 October 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  
                     Dear Sir,
                  
                  New-Orleans October 27th. 1804
               
               There is not in this Territory, all that political Union, which I could wish; But I verily believe that the Discontents are not extensive, nor do I think them of a serious nature.—The Memorial no doubt, was signed by many Citizens; But I nevertheless do not view that Instrument as a fair expression of the public will.—Twenty persons composed the first meeting; three or four Sketches of a petition to Congress were presented; (of which only one hinted at a state Government)—A select Committee however, (of which Mr. Livingston was a Member) was appointed to draft a final Memorial, and to that Committee, the rough sketches were refered.—How far Mr. Livingston was aided by these sketches I know not; But the memorial reported by the Committee was read to about 150 persons, who were assembled in the City, and without discussion immediately adopted and signed; It was afterwards carried thro’ the Territory, in every direction; Many signed without reading; numbers without understanding its Contents, and Report says, that the Names of others were affixed without having seen it.—
               The Louisianians never before were called upon to sign a political Paper;—some no doubt, thought they had real grievances, and many were made to think so;—But the Impression among the latter, I am certain was not durable; and I am persuaded the great Body of the Signers care but little as to the success of their Congressional Agents; unless indeed, in relation to the African Trade; and on this subject, the people in general (greatly to my mortification) feel a lively Interest:—I am persuaded also, that a majority of the better informed Citizens would be pleased with the election of the Legislative Council—But if Louisiana was made a State of immediately, I firmly believe that the Inhabitants would become a very, very dissatisfied People.
               In New-Orleans, there are many Native frenchmen who encourage discontents, and who derive assistance from the Spanish Agents.—The Louisianians are an amiable People;—But I fear they are credulous, and too apt to give credit to the tales of designing Men;—But whatever may be the issue of the Memorial to Congress, I am persuaded, that the public tranquility here will be preserved—The Louisianians generally, are attached to good order, manifest a respect for Government, and an obedience to the Law.—Among the Louisianians I know but few violent Men; M. Bore is perhaps the most so;—He is a frenchman in his affections and principles; but his Talents are below mediocrity;—As a man however he is respected, for he is honest & industrious; a good Farmer, a friendly neighbour, and an Affectionate Husband & Parent:—Madam Bore is a great Politician, and is said to shape the political Crede of her Husband; It is Mr Bore’s opinion, that if the Memorial is not entirely granted, an appeal should immediately be made to Bonaparte; But I have not heard a similar sentiment attributed to a Louisianian.—
               I am sorry to find, that our negociations with Spain are not likely to be brought to a speedy conclusion; I sincerely hope, that an honorable accommodation may be effected;—But if a Rupture should unfortunately ensue, I believe our Government will find her Citizens united, and she may confidently rely upon the prompt and persevering efforts of the western People to support the Claims and maintain the Glory of our Country.—I speak of the western people more particularly, because in the event of a War with Spain, they would probably be first called upon to act.—
               I find Kemper’s Riot, for it cannot fairly be called an Insurrection, is viewed to the northward, as an important affair, and that it has been used by the Spanish Minister among others, as a pretext for calumniating our administration:—Had the Marquis of Cassa Calvo; advised the Minister of my Letters upon that affair, he would have given less credit to his New-Orleans Correspondent: The Marquis was assured by me, that Kemper was not encouraged by any officer of the United States, and that my Government would hear with regret of the disturbances at Batton-Rouge.—
               I again repeat, that I earnestly desire to see the United States at Peace with all the World;—But if a War, should arise, I shall esteem myself particularly fortunate to be placed in a situation to render some service to my Country.—
               I pray God to preserve you in health and happiness.—
               I am, Dear Sir, With great respect! Your faithful friend!
               
                  
                     William C. C. Claiborne
                  
               
             
               
   
   Kemper’s Riot: on 7 Aug., brothers Nathan and Samuel Kemper, along with about 30 followers, crossed from Mississippi Territory into West Florida in an attempt to seize Baton Rouge and arouse local inhabitants into rebellion against the Spanish government. In broadsides the Kempers declared their group “a free and independent people” and called on their “fellow sufferers throughout the province” to join them and effect their “common emancipation.” The incursion failed and the Kempers withdrew back to Mississippi Territory. Writing to Claiborne on 11 Aug., the Marqués de Casa Calvo demanded the arrest of the Kempers and other participants, as did Carlos Martínez de Irujo in a strongly worded 22 Oct. letter to Madison. Claiborne replied to Casa Calvo on 27 Aug., assuring him that “the Insurgents in West Florida have never received any encouragement or countenance in any Shape from the American Government or its Officers.” Writing to Claiborne and acting governor Cato West of Mississippi Territory on 12 Nov., Madison gave instructions regarding the arrest of the participants, adding that it was “the Presidents express direction” that they use every means in their power, including the militia, to prevent such expeditions from U.S. territory against Spanish possessions (Andrew McMichael, Atlantic Loyalties: Americans in Spanish West Florida, 1785-1810 [Athens, Ga., 2008], 1, 91; Rowland, Claiborne Letter BooksDunbar Rowland, ed., The Official Letter Books of W. C. C. Claiborne, 1801-1816, Jackson, Miss., 1917, 6 vols., 2:308-10; Madison, Papers, Sec. of State Ser., 7:637-8; 8:83-4, 203-4, 237, 263, 281, 285).


            